In the

     United States Court of Appeals
                 For the Seventh Circuit
                 ____________________ 
No. 15‐3602 
 
JUAN SUAREZ and BILLIE SUAREZ, 
                                     Plaintiffs‐Appellants, 

                                  v. 
 
W.M. BARR & COMPANY, INC., 
                                                 Defendant‐Appellee. 
                     ____________________ 
                                    
         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 13 CV 4569 — Matthew F. Kennelly, Judge. 
                     ____________________ 

   ARGUED APRIL 12, 2016 — DECIDED NOVEMBER 22, 2016 
                     ____________________ 

    Before WOOD,  Chief Judge,  and FLAUM and WILLIAMS, Cir‐
cuit Judges. 
    WILLIAMS,  Circuit  Judge.  Juan  Suarez  used  Goof  Off,  an 
extremely  flammable  product  made  by  W.M.  Barr,  to  re‐
move  paint  from  a  basement  floor.  While  doing  so,  a  fire 
erupted in the basement and severely burned him. Juan and 
his wife sued Barr, alleging failure to warn and defective de‐
2                                                      No. 15‐3602 

sign  under  Illinois  law.  The  Suarezes  appeal  the  district 
judge’s grant of summary judgment in Barr’s favor. 
    We conclude that the district judge appropriately rejected 
the  Suarezes’  failure‐to‐warn  claim.  The  warning  label  on 
the Goof Off can adequately identified the product’s princi‐
pal hazards, as well as the precautionary measures to be tak‐
en  while  using  the  product.  However,  we  reverse  and  re‐
mand  the  district  judge’s  rejection  of  the  Suarezes’  design 
defect  claims  under  both  strict  liability  and  negligence.  The 
Suarezes have adequately shown that the fire may have been 
caused by static sparks created when Juan agitated Goof Off 
with  a  brush  as  the  warning  label  instructed.  So  a  genuine 
factual  issue  exists  as  to  whether  an  ordinary  consumer 
would  expect  a  fire  to  erupt  under  these  circumstances, 
whether  this  risk  outweighs  the  benefits  associated  with 
Goof Off, and whether Barr should have known that agitat‐
ing  Goof  Off  could  have  created  static  sparks  sufficient  for 
ignition.  
                      I. BACKGROUND 
     A. Fire Erupts While Using Barr’s Product 
     In April 2012, Juan Suarez (Juan) purchased a one‐gallon 
can  of  Professional  Strength  Goof  Off  to  help  remove  paint 
from  the  concrete  basement  floor  of  a  building  he  owned. 
Goof Off is produced by Defendant W.M. Barr & Company, 
and  is  advertised  as being  effective  at  removing  dried  latex 
paint and other materials from various surfaces such as met‐
al,  glass,  brick,  wood,  and  concrete.  The  primary  active  in‐
gredient in Goof Off is acetone, which is extremely flamma‐
ble  and  evaporates  quickly  at  room  temperature.  The  can 
No. 15‐3602                                                          3

Juan purchased contained various warnings in both English 
and Spanish. For example, the side of the can stated, 
           DANGER!  EXTREMELY  FLAMMABLE. 
       KEEP  AWAY  FROM  HEAT,  SPARKS, 
       FLAME  AND  ALL  OTHER  SOURCES  OF 
       IGNITION.  VAPORS  MAY  CAUSE  FLASH 
       FIRE  OR  IGNITE  EXPLOSIVELY.  Extinguish 
       all  flames  and  pilot  lights  and  turn  off  all 
       stoves,  heaters,  electric  motors  and  all  other 
       sources of ignition during use and until all va‐
       pors are gone. USE ONLY WITH ADEQUATE 
       VENTILATION TO PREVENT BUILDUP OF 
       VAPORS.  Do  not  use  in  areas  where  vapors 
       can  accumulate  and  concentrate  such  as  base‐
       ments,  bathrooms  and  small  enclosed  areas.  If 
       using  indoors,  open  all  windows  and  doors 
       and maintain cross ventilation of moving fresh 
       air  across  the  work  area….  IF  THE  WORK 
       AREA  IS  NOT  WELL  VENTILATED,  DO 
       NOT USE THIS PRODUCT. 
(emphasis  in  original).  The  can  also  instructed  users  who 
wanted  to  remove  stains  from concrete  to  “[a]pply  directly. 
Agitate with brush.”  
    Juan  claims  that  before  using  the  Goof  Off,  he  read  at 
least  most  of  the  warnings  on  the  label  and  opened  at  least 
one  window  in  the  basement  and  two  doors  that  separated 
the  basement  from  the  outside.  It  is  unclear,  however, 
whether he turned off the pilot lights connected to two water 
heaters and a furnace located in a utility room in a separate 
portion of the basement. Juan then poured some of the Goof 
Off  onto  paint  patches  on  the  basement  floor,  and  after  let‐
4                                                                 No. 15‐3602 

ting the product stand for a period of time, he spread it out 
initially with his foot and then with a kitchen broom. While 
Juan  was  using  the  broom,  a  fire  erupted  and  severely 
burned his face, head, neck, and hands.  
     B. Legal Proceedings 
    Juan  and  his  wife  Billie  sued  Barr,  alleging  failure  to 
warn  and  defective  design  (under  both  strict  liability  and 
negligence  theories).  The  Suarezes  argued  that  Goof  Off  is 
unreasonably  dangerous,  even  when  used  in  a  foreseeable 
manner,  and  that  Barr  did  not  provide  adequate  warnings 
regarding Goof Off’s dangers. They also claimed that the fire 
was caused by static sparks created while Juan was using the 
broom to spread the Goof Off,1 and retained two experts to 
bolster  this  theory.  Benjamin  Miller,  an  electrical  engineer, 
opined that Juan’s broom was capable of producing a static 
charge  when  brushed  against  his  body,  clothing,  or  sur‐
roundings, and that such a charge could migrate to the floor 
and  cause  sparks.  Steve  Chasteen,  a  certified  fire  investiga‐
tor, concluded that a static spark was the most probable igni‐
tion  source,  and  that  the  fire  likely  was  not  caused  by  the 
heaters and the furnace in the utility room.  
   Barr  moved  in  limine  to  exclude  Miller  and  Chasteen 
from testifying at trial, and for summary judgment on all of 
the  Suarezes’  claims.  The  district  judge  declined  to  rule  on 
Barr’s  motion  in  limine but granted  its motion for summary 

                                                      
     1 It is unclear whether the Suarezes are alleging that spark occurred 

as  the  result  of  the  broom  rubbing  against  Goof  Off  itself,  or  against 
something  else  (such  as  Juan’s  clothing  or  shoes).  But  we  need  not  ad‐
dress the issue further, since the resolution of the Suarezes’ appeal does 
not turn on it. 
No. 15‐3602                                                           5

judgment,  concluding  that:  (i)  Barr  had  complied  with  the 
requisite labeling requirements; (ii) Goof Off was not unrea‐
sonably  dangerous  because  ordinary  consumers  would  ex‐
pect  that  exposing  it  to  sparks  or  flames  could  cause  a  fire; 
and  (iii)  there  was  insufficient  evidence  concerning  Goof 
Off’s risks and benefits to the public, its conformity (or lack 
thereof)  with  industry  standards,  or  any  feasible  alterna‐
tives. The Suarezes appeal this decision. 
                           II. ANALYSIS 
    We  review  the  district  judge’s  grant  of  summary  judg‐
ment de novo and construe the facts in the light most favor‐
able to the Suarezes as the non‐moving party. Stephens v. Er‐
ickson, 569 F.3d 779, 786 (7th Cir. 2009). Summary judgment 
is appropriate where “there is no genuine dispute as to any 
material  fact  and  the  movant  is  entitled  to  judgment  as  a 
matter of law.” FED. R. CIV. P. 56(a). 
    A. Failure‐To‐Warn Claim Properly Rejected 
    Although  the  parties agree  that  Goof  Off  is  a  hazardous 
substance under the Federal Hazardous Substances Act and 
must therefore comply with the Act’s labeling requirements, 
we must nevertheless confirm that this agreement accurately 
reflects  the  law.  The  Act  tells  us  that  a  “hazardous  sub‐
stance”  includes  “[a]ny  substance  or  mixture  of  substances 
which  …  is  flammable  or  combustible  …  during  or  as  a 
proximate result of any customary or reasonably foreseeable 
handling or use,” as defined by the Consumer Product Safe‐
ty  Commission.  15  U.S.C.  §§  1261(f)(1)(A)–(B).  Commission 
regulations  currently  instruct  that  a  substance  is  “flamma‐
ble” if its flashpoint—i.e., the lowest temperature at which a 
compound  emits  ignitable  vapors—is  between  20°  and  100° 
6                                                                   No. 15‐3602 

Fahrenheit.  16  C.F.R.  §  1500.3(c)(6)(ii).  Goof  Off’s  flashpoint 
is 0° Fahrenheit, well beyond the threshold for flammability.2 
So Goof Off is a hazardous substance under the Act, and as 
such, it must be accompanied with a label that conspicuous‐
ly displays “an affirmative statement of the principal hazard 
or  hazards,  such  as  ‘Flammable.’”  15  U.S.C.  §  1261(p)(1)(E). 
The  label  must  also  identify  “precautionary  measures  de‐
scribing  the  action  to  be  followed  or  avoided.”  Id. 
§ 1261(p)(1)(F).  
    Critically,  the  Act  also  preempts  any  claim  “based  on  a 
state‐law theory that the product’s label should have includ‐
ed  particular  warnings  not  required”  by  the Act  and  corre‐
sponding  regulations.  Mwesigwa  v.  DAP,  Inc.,  637  F.3d  884, 
887  (8th  Cir.  2011);  see  also  Kirstein  v.  Parks  Corp.,  159  F.3d 
1065,  1067 (7th  Cir. 1998) (observing in passing  that  the Act 
preempted plaintiffs’ state law claim); accord Richards v. Home 
Depot, Inc., 456 F.3d 76, 78 (2d Cir. 2006); Comeaux v. Nat’l Tea 
Co., 81 F.3d 42, 44 (5th Cir. 1996) (per curiam); Moss v. Parks 
Corp., 985 F.2d 736, 739 (4th Cir. 1993). 
          1. Failure‐to‐Warn Claim Not Forfeited 
    The  Suarezes  argue  that  the  Goof  Off  label  violated  the 
Act by failing  to  identify certain principal hazards  and pre‐
cautionary measures. Before addressing the substance of this 
argument, we begin with Barr’s contention that the Suarezes 
forfeited the issue. Specifically, Barr argues that the amended 
complaint “does not claim that the Goof Off label was in vio‐
lation of the [Act] or its implementing regulations in any re‐
spect.” This, however, ignores the amended complaint’s ref‐
                                                      
     2  In  fact,  Goof  Off  is  “extremely  flammable,”  since  its  flashpoint  is 

below 20° Fahrenheit. See 16 C.F.R. § 1500.3(c)(6)(i). 
No. 15‐3602                                                           7

erence to § 1261(p)(1)(F) where it states, “Defendant had an 
obligation  to  provide  plaintiff,  Juan  Suarez,  with  adequate 
relevant  information  and  data  and  warnings  regarding  the 
proper use and risks associated with the use of Goof Off.” Am. 
Compl.  ¶  16  (emphasis  added).  Although  the  amended 
complaint  does  not  cite  §  1261,  it  provided  Barr  with  ade‐
quate  notice  of  the  Suarezes’  failure‐to‐warn  claim,  as  evi‐
denced  by  the  content  of  Barr’s  motion  for  summary  judg‐
ment,  in  which  it  argued,  among  other  things,  that  Goof 
Off’s  label  adequately  warned  about  the  product’s  flamma‐
bility hazard. Cf. Bartholet v. Reishauer A.G. (Zurich), 953 F.2d 
1073,  1078  (7th  Cir.  1992)  (noting  that  Federal  Rule  of  Civil 
Procedure 8 does not require a complaint to point to the ex‐
act statute that entitles a plaintiff to relief); Townsend v. Ben‐
jamin Enters., Inc., 679 F.3d 41, 57 (2d Cir. 2012) (“The failure 
in  a complaint to cite a  statute, or to cite the correct one, in 
no  way  affects  the  merits  of  the  claim.  Factual  allegations 
alone are what matters.” (citation omitted)).  
    Barr  also  faults  the  Suarezes  for  failing  to  raise  the  pre‐
cautionary  measures  issue  in  response  to  Barr’s  motion  for 
summary  judgment.  But  this  criticism  is  based  on  a  misun‐
derstanding  of  the  parties’  burdens  at  summary  judgment. 
As  the  moving  party,  Barr  had  the  burden  to  show  that  it 
was entitled to judgment under established principles. In at‐
tacking  the  Suarezes’  failure‐to‐warn  claim,  Barr  discussed 
only the label’s references to principal hazards, neglecting to 
mention  precautionary  measures.  So  Barr  failed  to  meet  its 
burden as to the latter issue. See, e.g., Pourghoraishi v. Flying J, 
Inc.,  449  F.3d  751,  765  (7th  Cir.  2006)  (“The  party  opposing 
summary  judgment  has  no  obligation  to  address  grounds 
not  raised  in  a  motion  for  summary  judgment.”  (citation 
omitted)). 
8                                                        No. 15‐3602 

    In  any  case,  the  district  judge  reached  the  issue,  finding 
that  the  label  contained  “a  list  of  precautionary  measures 
that a user should take to prevent the harms associated with 
the product’s extreme flammability.” So we, too, can address 
the issue, despite the fact that the parties did not adequately 
brief it at summary judgment. Cf. Health Servs. Mgmt. Corp. v. 
Hughes,  975  F.2d  1253,  1259  (7th  Cir.  1992)  (undertaking  a 
“more substantive review” of an issue addressed by the dis‐
trict court due to the “failure of both parties to address rele‐
vant  case  law  and  controlling  rules  in  their  briefing  of  the 
case before the district court”). 
       2. Label  Adequately  Identified  Principal  Hazards 
          and Precautionary Measures 
    The  Suarezes  attack  the  warning  label  on  two  grounds. 
First, they claim that the label should have included a warn‐
ing  about  static  sparks,  such  as  “beware  of  static  electricity 
that  may  be  generated  by  synthetic  clothing  or  other 
sources.” But as the text of the Act makes clear, a label need 
not  identify  every  conceivable  way  in  which  a  predicate 
condition for a principal hazard can occur. Rather, the label 
only  needs  to  identify  the  principal  hazard  itself—here, 
flammability. See, e.g., Mwesigwa, 637 F.3d at 888–89 (holding 
that “an additional warning indicating the magnified risk of 
flash  fire”  in  certain  circumstances  was  not  required,  since 
the  label  already  identified  flammability  as  the  principal 
hazard to avoid); Moss, 985 F.2d at 742 (holding that a label 
containing  the  warning  “combustible”  in  large  capitalized 
letters  adequately  identified  the  product’s  principal  hazard 
and did not need to warn against using the product near an 
open  flame).  Holding  otherwise  would  not  only  ignore  the 
plain meaning of the Act, but also result in excessively long 
No. 15‐3602                                                          9

warning  labels  that  would  unnecessarily  burden  companies 
and consumers alike. 
    Here,  the  label  stated  in  bolded  and  capitalized  letters, 
“Danger!  Extremely  flammable.  Keep  away  from  heat, 
sparks,  flame  and  all  other  sources  of  ignition.  Vapors  may 
cause  flash  fire  or  ignite  explosively.”  That  was  enough  to 
satisfy § 1261(p)(1)(E).  
    Second, the Suarezes claim that the warning label did not 
adequately identify the requisite precautionary measures  in 
violation  of §  1261(p)(1)(F),  since it instructed  consumers  to 
do the very thing that the Suarezes contend caused the fire—
agitating  Goof  Off  with  a  brush.  A  hazardous  substance  is 
misbranded under  the Act “if its packaging  or labeling fails 
to bear a label warning of … precautionary measures describ‐
ing  the  action  to  be  followed  or  avoided.”  Mwesigwa,  637 
F.3d at 889 (emphasis added) (citation and internal quotation 
marks omitted). Here, however, there is no genuine dispute 
that the label identified multiple precautionary measures for 
consumers to take in order to avoid a fire: “keep away from 
heat, sparks, flame and all other sources of ignition”; put out 
“all  flames  and  pilot  lights”;  “turn  off  all  stoves,  heaters, 
electric motors, and all other sources of ignition”; “use only 
with  adequate  ventilation”;  and  “open  all  windows  and 
doors,”  to  name  a  few.  Compare  with  Mattis  v.  Carlon  Elec. 
Prods., 295 F.3d 856, 862 (8th Cir. 2002) (holding that factual 
issue for jury existed as to compliance with the Act since la‐
bel  failed  to  note  that  inhalation  of  product’s  vapors  was 
harmful or to specify any precautionary measures regarding 
vapor inhalation); Milanese v. Rust‐Oleum Corp., 244 F.3d 104, 
112–13 (2d Cir. 2001) (vacating grant of summary judgment 
in  defendant’s  favor  where  plaintiff  had  alleged  that  label 
10                                                        No. 15‐3602 

did not list any precautionary measures related to product’s 
principal hazard).  
    Moreover,  the  label’s  brush‐agitation  language  is  better 
described  as  a  “direction  for  use”  rather  than  as  a  “precau‐
tionary  measure,”  since  agitation  is  not  an  action  meant  to 
prevent something problematic from happening. Indeed, we 
understand  the  core  of  the  Suarezes’  argument  to  be  that 
Juan  suffered  significant  harm  while  complying  with  Goof 
Off’s  instructions—in  other  words,  while  using  Goof  Off  as 
Barr  intended  the  product  to  be  used.  That  relates  to  Goof 
Off’s alleged design defect, which we address below.  
      B. Genuine Factual Dispute Regarding Alleged Defec‐
         tive Design Under Strict Liability 
    In order to establish strict products liability under Illinois 
law, a plaintiff must prove: (i) the product had an unreason‐
ably dangerous condition, (ii) the condition existed when the 
product  left  the  manufacturer’s  control,  and  (iii)  the  condi‐
tion  injured  the  plaintiff.  Mikolajczyk  v.  Ford  Motor  Co.,  901 
N.E.2d 329, 345 (Ill. 2008). When the plaintiff’s claim is based 
on  an  alleged  design  defect,  the  “unreasonably  dangerous” 
element  can  be  proved  in  one  of  two  ways.  The  consumer‐
expectation test provides for liability if “the product failed to 
perform  as  safely  as  an  ordinary  consumer  would  expect 
when  used  in  an  intended  or  reasonably  foreseeable  man‐
ner.”  Lamkin  v.  Towner,  563  N.E.2d  449,  457  (Ill.  1990).  The 
risk‐utility  test  asks  if  “on  balance  the  benefits  of  the  chal‐
lenged  design outweigh  the risk of danger inherent in such 
designs.”  Id.  “Where  the  two  tests  yield  conflicting  results, 
…  the  risk‐utility  test  ‘trumps,’  and  the  product  is  deemed 
not  unreasonably  dangerous  (notwithstanding  consumers’ 
expectations  that  the  product  would  be  safer).”  Ferraro  v. 
No. 15‐3602                                                           11

Hewlett‐Packard  Co.,  721  F.3d  842,  848  (7th  Cir.  2013)  (citing 
Mikolajczyk,  901  N.E.2d  at  352).  The  Suarezes  invoke  both 
tests here. 
        1. Consumer‐Expectation Test Satisfied 
    The  crux  of  the  Suarezes’  consumer‐expectations  argu‐
ment  is  that  an  ordinary  consumer  would  not  assume  that 
agitating  Goof  Off  with  a  brush—as  the  product’s  label  in‐
structed—would  cause  the  product’s  vapors  to  ignite.  In 
support, the Suarezes rely on the electrical engineer they re‐
tained,  who  opined  that  the  broom  Juan  used  could  have 
caused  a  static  spark  if  it  had  brushed  against  Juan’s  body, 
clothing,  or  surroundings,  and  on  the  fire  investigator  they 
retained,  who  concluded  that  a  static  spark  is  the  likeliest 
source of ignition. This was enough to create a genuine issue 
of material fact as to consumer expectations.  
    Barr  attacks  the  Suarezes’  position  on  a  number  of 
grounds. First, it claims that the Suarezes forfeited their con‐
tention that Goof Off was defective because agitating it with 
a  brush  as  instructed  could  result  in  a  fire.  We  disagree. 
Generally,  a  party  has  forfeited  an  issue  on  appeal  if  it  has 
failed  to  adequately  present  the  issue  to  the  district  judge. 
E.g.,  Kunz  v.  DeFelice,  538  F.3d  667,  681  (7th  Cir.  2008).  The 
Suarezes  allege  in  their  amended  complaint  that  Juan  used 
Goof  Off  “as  directed”  and  “in  a  foreseeable  manner,”  and 
the parties do not dispute that Juan “agitated” the Goof Off 
with a broom as the label directs. At summary judgment, the 
Suarezes  repeatedly  insisted  that  an  ordinary  consumer 
would not be aware that a static spark could ignite Goof Off 
vapors.  Barr  appears  to  believe  that  in  pressing  this  point, 
the  Suarezes  were  not  concerned  with  consumer  expecta‐
tions about the source of sparks. But this ignores the fact that 
12                                                      No. 15‐3602 

the  Suarezes  were  not  focused  on  sparks  in  an  abstract 
sense—i.e., sparks that could be created by myriad objects or 
actions.  Rather,  as  the  parties’  summary‐judgment  and  mo‐
tion‐in‐limine briefing demonstrates,  the  Suarezes  were con‐
cerned only with sparks caused by agitating Goof Off with a 
brush in accordance with the warning label. So the Suarezes 
adequately claimed that their design defect claim was prem‐
ised on the idea that Juan had suffered harm from agitating 
Goof Off as directed.  
    Second,  Barr  argues  that  Juan  failed  to  act  like  an  ordi‐
nary consumer when he ignored the warning label’s instruc‐
tion  to  extinguish  all  nearby  pilot  lights  before  applying 
Goof  Off.  To  support  its  position,  Barr  points  to  a  medical 
examination  report  indicating  that  Juan  told  medical  treat‐
ment personnel that “[t]he pilot light in another room start‐
ed, it then sparked and started the floor on fire.” But there is 
reason  to  doubt  the  accuracy  of  this  treatment  record.  Juan 
appears  to  have  a  poor  command  of  English,  and  the  treat‐
ment  record  does  not  indicate  whether  Juan  was  speaking 
English,  or  whether  the  physical  therapist  or  someone  else 
was  translating.  Moreover,  at  his  deposition,  Juan  did  not 
recall making this statement, nor could he recall whether he 
had turned off the pilot lights on the furnace or the two wa‐
ter  heaters.  So  there  is  a  genuine  factual  dispute  about  the 
source of ignition. 
   Third,  Barr  faults  Juan  for  using  the  Goof  Off  in  his 
basement, despite the label’s warning to not use Goof Off “in 
areas where vapors can accumulate and concentrate such as 
basements.”  Cf.  Taylor  v.  Gerry’s  Ridgewood,  Inc.,  490  N.E.2d 
987,  992  (Ill.  App.  Ct.  1986)  (“Where  a  warning  has  been 
communicated, a manufacturer is entitled to assume that the 
No. 15‐3602                                                         13

user will read and follow the furnished instructions.”); accord 
Haddix  v.  Playtex  Family  Prods.  Corp.,  138  F.3d  681,  686  (7th 
Cir.  1998).  However,  a  genuine  factual  issue  exists  as  to 
whether Juan’s basement qualifies as such an area. For one, 
it is unclear whether Juan’s basement was poorly ventilated, 
since he claims that before using the Goof Off, he opened not 
only a window in the basement but also two doors that sep‐
arated the basement from the outside. In addition, we do not 
know how long Juan waited between applying Goof Off on 
the  floor  and  spreading  it  with  his  foot  and  broom.  If  this 
duration was short—as Juan said it was during one point in 
his  deposition—it  may  be  irrelevant  that  the  product  was 
used  in  his  basement  (and  not  another,  better‐ventilated 
space).  
    Finally,  Barr  maintains  that  the  Suarezes  have  not  sup‐
plied  sufficient  evidence  indicating  that  static  electricity  ac‐
tually  ignited  the  Goof  Off  vapors.  Recognizing  that  the 
Suarezes’  causation  theory  relies  on  the  opinions  of  the 
Suarezes’  electrical  engineering  and  fire  investigation  ex‐
perts,  Barr  attacks  the  methodologies  employed  by  both  in‐
dividuals under Federal Rule of Evidence 702 and Daubert v. 
Merrell  Dow  Pharmaceuticals,  509  U.S.  579  (1993).  Barr  criti‐
cizes  Miller,  the  electrical  engineer,  for  not  “test[ing]  the 
broom’s  propensity  to  produce  or  discharge  an  electric 
charge in the circumstances presented in [Juan]’s basement.” 
According to Barr, Miller should have used or agitated Goof 
Off  with  a  broom;  “measure[d]  the  amount  of  electric 
charge,  if  any,  produced  by  agitation  of  Goof  Off  on  a 
grounded concrete floor”; and determined “what quantity of 
static electricity, if any, would be required to ignite Goof Off 
vapors.”  Barr  also  attacks  the  methodology  used  by 
Chasteen, the fire investigator, on the ground that it failed to 
14                                                         No. 15‐3602 

comport  with  the  National  Fire  Protection  Association’s 
guide  for  fire  and  explosion  investigation  in  several  vital 
ways.  
    Barr  presented  these  arguments  to  the  district  judge  via 
two motions in limine. But the judge declined to rule on the 
motions,  concluding  that  they  were  rendered  moot  by  his 
decision  to  grant  Barr’s  motion  for  summary  judgment. 
Since  we  have  concluded  that  the  grant  of  summary  judg‐
ment  was  improper,  we  need  not  resolve  the  issue  now, 
though the district judge will likely have to consider the par‐
ties’ Daubert arguments on remand. Cf. United States v. Funds 
in the Amount of One Hundred Thousand One Hundred & Twen‐
ty  Dollars  ($100,120),  730  F.3d  711,  721  n.13  (7th  Cir.  2013) 
(reversing grant of summary judgment, and remanding with 
recommendation  that  district  judge  consider  Rule 
702/Daubert  arguments  that  were  raised  but  not  resolved  at 
summary judgment). 
        2. Risk‐Utility Test Satisfied 
    When applying the risk‐utility test, Illinois courts consid‐
er a numbers of factors, including: (i) the product’s utility to 
the  public,  (ii)  the  likelihood  and  probability  of  foreseeable 
injury  to  consumers,  (iii)  any  instructions  and  warnings  ac‐
companying the product, (iv) the nature and strength of con‐
sumer  expectations,  (v)  the  manufacturer’s  ability  to  elimi‐
nate unsafe characteristics without excessively affecting use‐
fulness  or  price,  (vi)  the  availability  and  feasibility  of  alter‐
nate designs, and (vii) conformity with any applicable indus‐
try standards and governmental regulations. Jablonski v. Ford 
Motor  Co.,  955  N.E.2d  1138,  1154  (Ill.  2011);  Mikolajczyk,  901 
N.E.2d at 352.  
No. 15‐3602                                                        15

   The Suarezes have adequately shown that Goof Off does 
not  pass  muster  under  the  risk‐utility  test.  As  discussed 
above,  the  testimony  from  the  Suarezes’  experts  indicates 
that  using  Goof  Off  in  accordance  with  its  warning  label 
poses  a  serious  risk  of  injury  to  consumers.  And  this  risk 
very  possibly  exceeds  the  product’s  utility  to  the  public—
particularly  given  the  fact  that  there  exists  a  water‐based 
version of Goof Off that is not flammable and that has been 
marketed as a paint remover.  
    The  district  judge  found  there  to  be  an  absence  of  “any 
affirmative evidence” that water‐based Goof Off was a feasi‐
ble alternative to acetone‐based Goof Off for removing paint. 
We  conclude,  however,  that  the  Suarezes  have  adequately 
shown  that  a  genuine  factual  dispute  exists  as  to  whether 
water‐based Goof Off is a cost‐effective, practical, and tech‐
nologically  feasible  alternative  that  would  have  prevented 
Juan’s  accident.  Blue  v.  Envtl.  Eng’g,  Inc.,  828  N.E.2d  1128, 
1142–43 (Ill. 2005). 
    Water‐based  Goof  Off  was  clearly  cost‐effective,  since  it 
was  being  manufactured  and  distributed  widely.  Indeed, 
Dennis  Shireman,  Barr’s  senior  director  of  research  and  de‐
velopment, testified that water‐based Goof Off is neither ex‐
tremely  flammable  nor  flammable  under  “ordinary  circum‐
stances,” is generally intended for consumer use, is generally 
available  in  various  sizes,  and  had  been  marketed  as  an  ef‐
fective remover of tough spots and stains.  
     The Suarezes also produced enough evidence suggesting 
that water‐based Goof Off was a practical and technological‐
ly  feasible  alternative.  One  of  Barr’s  experts,  Steven  Arndt, 
testified that water‐based Goof Off was one of several prod‐
ucts that Barr marketed for spot removal and would be “ap‐
16                                                       No. 15‐3602 

propriate” to use to remove paint. Moreover, it appears that 
Timothy  Whelan,  Barr’s  former  senior  brand  manager  for 
Goof Off, also testified that water‐based Goof Off can serve 
as a paint remover, though he noted that  the acetone‐based 
version  removes  latex‐based  paint  at  a  faster  rate.  In  addi‐
tion,  Shireman  testified  that  Barr  sells  non‐flammable  paint 
strippers  (though  he  did  not expressly identify water‐based 
Goof Off by name), and that he was unaware if Barr had in‐
dicated  to  consumers  when  it  would  be  appropriate  to  use 
acetone‐based Goof Off rather than the water‐based version. 
    In  sum,  we  find  that  the  Suarezes  have  marshalled 
enough  facts  indicating  that  the  risk‐utility  test  weighs  in 
their favor to survive summary judgment. See, e.g., Malen v. 
MTD Prods., Inc., 628  F.3d 296, 308 (7th Cir. 2010) (conclud‐
ing  that  a  jury  could  find  that  the  design  was  defective 
where the alternative was the defendant’s very own design, 
was conceived before the product that caused the plaintiff’s 
injuries  was  built,  and  was  incorporated  into  later  product 
models); Hansen v. Baxter Healthcare Corp., 764 N.E.2d 35, 45–
46 (Ill. 2002) (finding that evidence supported the jury’s ver‐
dict  in  favor  of  the  plaintiff’s  estate  where  the  defendant 
made  a  different  product  that  was  designed  to  prevent  the 
harm at issue at the cost of several cents per unit). 
      C. Genuine Factual Dispute Regarding Alleged Defec‐
         tive Design Under Negligence  
   A  product  liability  claim  based  on  negligent  design  re‐
quires  a  plaintiff  to  satisfy  the  quintessential  common  law 
negligence  framework  of  duty,  breach,  causation,  and  dam‐
ages.  Calles  v.  Scripto‐Tokai  Corp.,  864  N.E.2d  249,  263  (Ill. 
2007).  As  with  strict  liability,  a  negligent  design  claim  re‐
quires  proof  of  an  unreasonably  dangerous  condition,  but 
No. 15‐3602                                                              17

with  the  added  ingredient  of  fault  on  the  defendant’s  part. 
Id.  at  263–64.  Fault  can  exist  when  the  defendant  “knew  or 
should have known of the risk posed by the product design 
at the time of manufacture.” Id. at 264.  
    We  conclude  that  a  genuine  factual  issue  exists  as  to 
whether  Goof  Off  was  negligently  designed.  As  explained 
above,  the  Suarezes  have  identified  an  unreasonably  dan‐
gerous  condition—the  possibility  that  Goof  Off  can  ignite 
during the brush‐agitation process. They have also provided 
sufficient  evidence  that  Barr  failed  to  adequately  test  its 
product, insofar as Barr’s senior director of research and de‐
velopment  acknowledged  that  he  was  unaware  of  any  test‐
ing or internal discussions within Barr regarding static elec‐
tricity being able to ignite Goof Off. In addition, the fact that 
the  risk‐utility  test  may  favor  the  Suarezes  also  supports  a 
finding  that  Barr’s  conduct  was  unreasonable.  See  Jablonski, 
955  N.E.2d  at  1154–55  (observing  that  the  Illinois  Supreme 
Court  and  numerous  commentators  have  concluded  that 
“risk‐utility  balancing  remains  operative  in  determining 
whether  a  defendant’s  conduct  is  reasonable  in  a  negligent‐
design case”). 
    Barr faults the Suarezes for not alleging in their amended 
complaint  that  Barr  had  failed  to  test  whether  Goof  Off  va‐
pors could be ignited by static electricity. We disagree. As a 
threshold  matter,  a  complaint  need  not  contain  every  fact 
necessary  to  survive  a  motion  for  summary  judgment.  See 
Bennett v. Schmidt, 153 F.3d 516, 519 (7th Cir. 1998) (“Litigants 
are entitled to discovery before being put to their proof, and 
treating the allegations of the complaint as a statement of the 
party’s proof leads to windy complaints and defeats the func‐
tion  of  Rule  8.”);  cf.  Bell  Atl.  Corp.  v.  Twombly,  550  U.S.  544, 
18                                                       No. 15‐3602 

555 (2007) (observing that a complaint need only include “a 
short  and  plain  statement  of  the  claim”  and  not  “detailed 
factual  allegations”  (citation  and  internal  quotation  marks 
omitted)).  
    In addition, the Suarezes clearly discussed the senior di‐
rector’s  testimony  in  their  opposition  to  Barr’s  motion  for 
summary  judgment.  And  the  district  judge,  in  granting 
Barr’s  motion  for  summary  judgment,  concluded  that  the 
Suarezes had not shown that Barr had failed to test its prod‐
uct. In doing so, he did not limit his finding to any particular 
type  of  testing.  So  we  can  reach  the  issue,  despite  the  fact 
that the parties may not have thoroughly briefed the issue at 
summary judgment. See Hughes, 975 F.2d at 1259. 
                       III.  CONCLUSION 
    The  judgment  of  the  district  court  is  AFFIRMED  in  part 
and REVERSED in part, and the case is REMANDED for proceed‐
ings consistent with this opinion.